                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     Las Vegas Metropolitan Police Department,
                                                 8   Linda Theobald, Prokopios Ziros, and Gustavo Rios

                                                 9                                      UNITED STATES DISTRICT COURT

                                                10                                          DISTRICT OF NEVADA

                                                11   BRYAN EDWARD O’NEAL, an individual;                 Case No.: 2:17-cv-02765-APG-EJY
                                                     and KATHLEEN ROBINSON, an individual,
                                                12
                                                                          Plaintiff,                            STIPULATION TO EXTEND
                                                13   vs.                                                              DISCOVERY

                                                14   LAS VEGAS METROPOLITAN POLICE                                      (Eighth Request)
                                                     DEPARTMENT, a political subdivision of the
                                                15   State of Nevada; LINDA THEOBALD, an
                                                     individual; PROKOPIOS ZIROS, an individual;
                                                16   GUSTAVO RIOS, an individual; CLARK
                                                     COUNTY, a County existing under the laws of
                                                17   the State of Nevada; NAPHCARE, INC., an
                                                     Alabama corporation; and DOES 1 through 25,
                                                     inclusive; and ROE CORPORATIONS 1
                                                18
                                                     through 25, inclusive; and POE MEDICAL
                                                     PERSONNEL 1 through 25, inclusive;
                                                19
                                                                          Defendants.
                                                20

                                                21             IT IS HEREBY STIPULATED AND AGREED between the parties that the discovery

                                                22   cut-off date of January 27, 2020, be continued for a period of forty-five (45) days up to and
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   including March 13, 2020, for the purpose of allowing Plaintiffs to respond to outstanding

                                                24   written discovery, take the depositions of parties, and disclose expert witnesses.


                                                     2457904_1 6943.145
                                                                                                                                           Page 1 of 7
                                                 1                                  DISCOVERY COMPLETED TO DATE

                                                 2             Defendants LAS VEGAS METROPOLITAN POLICE DEPARTMENT, LINDA

                                                 3   THEOBALD, PROKOPIOS ZIROS, and GUSTAVO RIOS (“LVMPD Defendants”);

                                                 4   NAPHCARE, INC. (“NaphCare”); and Plaintiffs, BRYAN O’NEAL AND KATHLEEN

                                                 5   ROBISON (“Plaintiffs”) have provided their initial Rule 26(f) Disclosures. LVMPD Defendants

                                                 6   have also provided their first supplemental disclosures to the parties.

                                                 7             Both Defendants CLARK COUNTY and NaphCare have served written discovery on

                                                 8   Plaintiffs. Plaintiff, Kathleen Robinson still has not responded to NaphCare’s Interrogatories and

                                                 9   Requests for Production of Documents. The LVMPD Defendants served their initial written

                                                10   discovery requests (Interrogatories, Requests for Production of Documents and Requests for

                                                11   Admissions) on each of the Plaintiffs. Plaintiffs provided responses to the Interrogatories and

                                                12   Requests for Admissions only. LVMPD Defendants and NaphCare served various third-party

                                                13   Subpoenas. LVMPD Defendants re-served the Requests for Production of Documents following

                                                14   the appearance of Plaintiffs’ new Counsel and those responses have not yet been received. 1 The

                                                15   depositions of Plaintiffs and a third-party witness were scheduled to be taken in September 2019,

                                                16   however, the depositions had to be vacated due to calendar conflicts.                    The depositions of

                                                17   Plaintiffs had been re-scheduled to October 2019 and November 2019. However, on the eve of

                                                18   Plaintiff Kathleen Robinson’s deposition, Counsel was informed that she would not be able to

                                                19   appear for her deposition. The deposition was re-scheduled to November 7, 2019; however, it

                                                20   had to be re-set again to November 18, 2019 because Defendants had not yet received her

                                                21   discovery responses. Although the depositions were rescheduled, the parties need to re-schedule

                                                22   them to December 2019 as they still have not received the discovery responses.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   ///

                                                24
                                                     1
                                                       Plaintiffs’ were to provide the responses by November 5, 2019 but they have not been received as of the date of
                                                     this Request.
                                                     2457904_1 6943.145
                                                                                                                                                          Page 2 of 7
                                                 1                               DISCOVERY YET TO BE COMPLETED

                                                 2             Plaintiffs will respond to the outstanding discovery responses no later than November 29,

                                                 3   2019. The depositions of Plaintiff Kathleen Robinson will be taken on December 9, 2019 and

                                                 4   the deposition of Plaintiff Bryan O’Neal will be taken on December 20, 2019. Additional written

                                                 5   discovery and depositions may be taken. The parties will disclose expert and any necessary

                                                 6   rebuttal expert reports.

                                                 7           REASONS WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                                                 8             The parties have been diligent in completing discovery in this matter. However, as this

                                                 9   Court may recall, Plaintiffs’ prior attorney became very ill and Plaintiffs had to retain alternate

                                                10   Counsel. As a result, the first six (6) requested extension of discovery were due to this issue

                                                11   alone. Discovery was at a standstill for that entire period of time. Plaintiffs did retain new

                                                12   Counsel and that Counsel has been working to provide the outstanding discovery responses to

                                                13   LVMPD Defendants and NaphCare and the parties have been working to coordinate the

                                                14   depositions of Plaintiffs and a third-party. The parties need a brief extension to accomplish these

                                                15   tasks and coordinate the calendars of all Counsel and the parties.

                                                16             LVMPD Defendants and NaphCare cannot efficiently conduct the depositions of

                                                17   Plaintiffs until the responses to written discovery are received. In addition, the Defendants’

                                                18   experts have stated that it will be necessary to review all discovery responses and deposition

                                                19   transcripts to prepare their reports. As such, the parties are asking for one more brief extension

                                                20   so that this discovery can be completed prior to the expert disclosure deadline.

                                                21                                PROPOSED EXTENDED DEADLINES

                                                22             Accordingly, it is hereby stipulated and respectfully requested that this Court enter an
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   order as follows:

                                                24   ///


                                                     2457904_1 6943.145
                                                                                                                                              Page 3 of 7
                                                 1             (A)        Discovery Deadline.

                                                 2             That the current discovery cut-off date of January 27, 2020, be extended for a period of

                                                 3   thirty (30) days, up to and including March 13, 2020.

                                                 4             (B)        Experts and Rebuttal Experts.

                                                 5             The parties, and each of them, shall disclose their experts to each other at least sixty (60)

                                                 6   days before the discovery cut-off date, or by January 13, 2020. The parties, and each of them,

                                                 7   shall disclose rebuttal experts at least thirty (30) days after the initial date for disclosure of

                                                 8   experts, or by February 12, 2020.

                                                 9             (C)        Dispositive Motions.

                                                10             All pretrial motions, including but not limited to, discovery motions, motions to dismiss,

                                                11   motions for summary judgment, and all other dispositive motions shall be filed and served no

                                                12   later than thirty (30) days after the close of discovery, or by April 13, 2020.

                                                13             (D)        Motions in Limine/Daubert Motions.

                                                14             Under LR 16-3(b), any motions in limine, including Daubert motions, shall be filed and

                                                15   served thirty (30) days prior to the commencement of Trial. Oppositions shall be filed and

                                                16   served and the motion submitted for decision fourteen (14) days thereafter. Reply briefs will be

                                                17   allowed only with leave of the Court.

                                                18             (E)        Pretrial Order.

                                                19             Pursuant to LR 26(1)(e)(5) the Joint Pretrial Order shall be filed with this Court no later

                                                20   than thirty (30) days after the date set for filing dispositive motions, or by May 13, 2020, unless

                                                21   dispositive motions are filed, in which case the date for filing the Joint Pretrial Order shall be

                                                22   suspended until thirty (30) days after the decision on the dispositive motions or further order of
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   this Court. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections shall be

                                                24   included in the final pretrial order.


                                                     2457904_1 6943.145
                                                                                                                                                  Page 4 of 7
                                                 1             (F)        Interim Status Report.

                                                 2             In accordance with LR 26-3, not later than sixty (60) days before the discovery cut-off,

                                                 3   the parties shall submit an interim status report stating the time they estimate will be required for

                                                 4   trial giving three (3) alternative available trial dates, and stating whether in the opinion of

                                                 5   counsel who will try the case, trial will be eliminated or its length affected by substantive

                                                 6   motions. The status report shall be signed by counsel for each party or the party, if appearing in

                                                 7   pro se. The parties shall file the interim status report by January 13, 2020.

                                                 8             (G)        Extensions or Modification of the Discovery Plan and Scheduling Order.

                                                 9             In accordance with LR 26-4, applications to extend any date set by the discovery plan,

                                                10   scheduling order, or other order must, in addition to satisfying the requirements of LR 6-1, be

                                                11   supported by a showing of good cause for the extension. All motions or stipulations to extend a

                                                12   deadline set forth in a discovery plan shall be received by the Court not later than twenty-one

                                                13   (21) days before the expiration of the subject deadline. A request made after the expiration of

                                                14   the subject deadline shall not be granted unless the movant demonstrates that the failure to set

                                                15   was the result of excusable neglect. Any motion or stipulation to extend a deadline or to reopen

                                                16   discovery shall include:

                                                17             (a)        A statement specifying the discovery completed;

                                                18             (b)        A specific description of the discovery that remains to be completed;

                                                19             (c)        The reasons why the deadline was not satisfied or the remaining discovery was

                                                20   not completed within the time limits set by the discovery plan; and

                                                21             (d)        A proposed scheduled for completing all discovery.

                                                22                        The parties recognize that this request is not being made within twenty-one (21)
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   days of the current expert disclosure deadline, December 2, 2019 pursuant to LR 26-4; however

                                                24   the parties submit that good cause and excusable neglect exists.


                                                     2457904_1 6943.145
                                                                                                                                                  Page 5 of 7
                                                 1             LR 26-4 states in relevant part:

                                                 2             A motion or stipulation to extend a deadline set forth in a discovery plan must be
                                                               received by the court no later than 21 days before the expiration of the subject
                                                 3             deadline. A request made within 21 days of the subject deadline must be
                                                               supported by a showing of good cause. A request made after the expiration of the
                                                 4             subject deadline will not be granted unless the movant also demonstrates that the
                                                               failure to act was the result of excusable neglect.
                                                 5

                                                 6             In evaluating excusable neglect, the court considers the following factors: (1) the reason

                                                 7   for the delay and whether it was in the reasonable control of the moving party, (2) whether the

                                                 8   moving party acted in good faith, (3) the length of the delay and its potential impact on the

                                                 9   proceedings, and (4) the danger of prejudice to the nonmoving party. See Pioneer Inv. Servs. Co.

                                                10   v. Brunswick Assocs., 507 U.S. 380, 395 S. Ct. 1489, 123 L.Ed.2d 74 (1993).

                                                11            As set out above and in the prior requests to extend discovery, this case was at a standstill

                                                12   for some time because Plaintiffs’ Counsel became ill. Indeed this is the eighth request to extend

                                                13   discovery and the first six requests were due to that reason alone. Since Plaintiffs have obtained

                                                14   new Counsel, the parties have been diligent in trying to finishing discovery. Unfortunately, there

                                                15   has been some delay in obtaining outstanding discovery responses, and also with Counsel and

                                                16   the parties coordinating dates for depositions.

                                                17            The parties had intended to take the first deposition on November 7, 2019; however,

                                                18   LVMPD Defendants and Naphcare had not received the discovery responses and so it was

                                                19   necessary to re-schedule the deposition. This request is barely short of the twenty-one (21) days

                                                20   but is being made as soon as the parties realized that additional time in advance of the expert

                                                21   disclosure deadline is needed.

                                                22             This request for an extension is made in good faith, jointly by the parties hereto, to allow
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   Plaintiffs to respond to outstanding written discovery; to allow the parties to take the depositions;

                                                24   and to allow the parties to provide experts with the information needed and disclose expert and


                                                     2457904_1 6943.145
                                                                                                                                                 Page 6 of 7
                                                 1   rebuttal expert reports. This request is not timely, however it is the result of excusable neglect as

                                                 2   articulated above. Trial is not yet set in this matter dispositive motions have not yet been filed.

                                                 3   Accordingly, this extension will not delay this case. Moreover, since this request is a joint

                                                 4   request, neither party will be prejudiced. The extension will allow the parties the necessary time

                                                 5   to prosecute this case.

                                                 6             DATED this 15th day of November, 2019.

                                                 7   KAEMPFER CROWELL                                    MCCOY LAW GROUP, LTD.

                                                 8
                                                     By:      /s/ Lyssa S. Anderson                      By:   /s/ Brandon W. McCoy
                                                              LYSSA S. ANDERSON (#5781)                        BRANDON W. MCCOY (#10402)
                                                 9            RYAN W. DANIELS (#13094)                         625 S. 8th Street, 2nd Floor
                                                              1980 Festival Plaza Dr., Ste. 650                Las Vegas, Nevada 89101
                                                10            Las Vegas, Nevada 89135

                                                11            Attorneys for Defendants                         Attorney for Plaintiffs
                                                              Las Vegas Metropolitan Police
                                                12            Department, Linda Theobald,
                                                              Prokopios Ziros, and Gustavo
                                                13            Rios

                                                14   LEWIS BRISBOIS BISGAARD & SMITH

                                                15
                                                     By:     /s/ Jeffrey H. Ballin
                                                             S. BRENT VOGEL (#6858)
                                                16
                                                             JEFFREY H. BALLIN (#12752)
                                                             6385 S. Rainbow Blvd., Ste. 600
                                                17
                                                             Las Vegas, NV 89118
                                                18
                                                             Attorneys for NaphCare, Inc.
                                                19

                                                20                                                ORDER
                                                21             IT IS SO ORDERED.
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23                                                 UNITED STATES DISTRICT COURT JUDGE

                                                24                                                 Dated: November 18, 2019


                                                     2457904_1 6943.145
                                                                                                                                                Page 7 of 7
